Title: Anonymous to Thomas Jefferson, 19 December 1818
From: Anonymous
To: Jefferson, Thomas


          
            Very respectful Sir,
            Decr 19th 1818.—
          
          Observing in the Enquirer, a Letter from yourself, addressed to “Charles Pinckney Esqr.” I concluded to send you a few remarks on certain passages of your Letter; and, believe me Sir, my design is to say say nothing but what has a direct tendency to promote your happiness in this world and the next. I greatly esteem your character Sir, and am thankful to GOD and you for the great Services you have rendered a free and happy Country. But, my dear Sir, we all have to live in a future and eternal state! This all-important Truth, you seem (if one may judge from the manner of your writing) rather to dispute; for, Sir, you say, “I weaken very sensibly—yet, with such a continuance of good health, as makes me fear I shall wear out very tediously, which is not what one would wish &c”—
          O! my friend, if there was no hereafter, “one would not (sure enough) wish to wear out tediously,” but if we are immortal, and are certain to live eternally in a future State of existence, and that too in bliss or woe, we ought to be thankful to GOD, our maker, for not stopping the breath of life suddenly, but rather, by causing us to wear away gradually, gives us warning of our approaching dissolution, that we may be stirred up thereby, to make the necessary preparation for our removal into a new and untried world! Man is not, while in his natural state, prepared to meet GOD. No: the best of men, while unrenewed in Heart, have no disposition or fitness for the enjoyment of a holy GOD in the realms above.—Mr. Jefferson’s morals, as a man, were never disputed by any one. The people of America, Sir, will remember you with gratitude, love, and esteem, while you live, and after you are dead: they praise GOD for the influence of your brilliant talents and liberal Sentiments &c among them; but, my dear Sir, all these things, and a thousand more of a like nature, are no proof at all, that a man is a Saint; and, unless you are made a Saint by the influence of Almighty grace, you cannot be happy in Time nor Eternity! “You must be born again,” in order to be qualified for the heavenly world.
          GOD, by giving you a lingering weakness, &c. Seems, in mercy, to be reminding you, my friend, that your clay tenement is coming down, and that you are hastening on to the “House appointed for all living.” O! therefore, betake yourself to prayer! Fall upon your knees before your maker, and importunately beseech him, for the Sake of his blessed Son, Jesus Christ, to change your Heart, and give you Joy and peace. Then, as you glide down the stream of time into the Ocean of Eternity, you will have bright and glorious prospects beyond the tomb.
          Morality, honesty, justice between man and man &c fits us, my friend, for this world, by making us good and valuable members of human Society; but O! my friend, inward piety alone fits us for Heaven!
          The authenticity of GOD’s Book, the holy Bible, was never disputed by men of candour, sound sense and good understanding; and that Book teaches that man is a lost,  ruined, degenerate and miserable creature naturally; and that, in order to be happy and Saved, he must repent, believe in a Saviour and have his fruit unto Holiness &c. These principles, my friend,  entirely consistent with Sound Reason & understanding. We see glaring proofs innumerable, that man is in a lost and undone condition. Some (ah! multides multitudes) discover this by their vicious, immoral conduct, while the most moral and civil among us, or in the world, give also, sufficient evidence, that they are strangers to a holy GOD! If their outward conduct is irreproachable, yet, their hearts are worldly, and not right. Now, in order that the heart may become right, there must be an inward, a Supernatural change; which change can only be effected by the the operations of divine Grace. Our blessed Redeemer calls this change a “New birth,” or the being “Born again.” That you, my worthy friend, may experience this great Renewal, and be happy forever, is the unceasing wish and fervent prayer of your sincere friend &c
        